Dear Ms. Clark,
This office is in receipt of your opinion request regarding two part-time employees of Northwestern State University who also currently hold locally elected positions.
Specifically, you inquire about:
      1. Mr. Carter Alpin, who is the part-time Continuing Education Site Coordinator for Concordia and Catahoula parishes. He currently serves as the Mayor of Harrisonburg, Louisiana.
      2. Mr. Lee Roy Nugent, who is employed on an "as needed" basis as a shuttle bus driver. He currently serves as the Chief of Police of Robeline, Louisiana.
LSA-R.S. 42:63 provides the prohibitions against the concurrent holding of certain offices and employment, specifically, LSA-R.S.42:63 (D) provides in pertinent part:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. (Emphasis added).
Both Mr. Alpin and Mr. Nugent hold local elective office (Mayor and Chief of Police, respectively) while holding employment in the government of the state (employment with the University). It is thus necessary to determine if the law exempts either of these individuals from the prohibitory language of LSA-R.S. 42:63 (D).
The law provides for an exemption to LSA-R.S. 42:63 in LSA-R.S.42:66 (B), which states:
      B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
In order to determine if either elected official is employed in a "professional educational capacity" we must refer to each individuals' job description. In reference to Mr. Carter Alpin, his duties and responsibilities as part-time Continuing Education Site Coordinator for Concordia and Catahoula parishes include the following:
      1. Contacting students enrolled in instructional classes regarding scheduling and other University related business.
      2. Working with continuing education staff to market the NSU instructional program.
      3. Assists with and conducts surveys to determine needs for future classes.
4. Arrange sites for registration and classes.
5. Assists with registration at off-campus sites.
      6. Arranges instructional meetings for prospective students on academic requirements, financial assistance, and advising.
      7. Recruiting in Concordia and Catahoula parishes.
      8. Working with LaSalle Parish Coordinator to coordinate NSU credit classes.
      9. Assists in developing semester schedules for academic classes.
      10. Identifying target groups in business and industry for credit instruction classes and non-credit instructional training.
      11. Assists with recruiting qualified adjunct instructors.
      12. Making class presentations and administering OR1010 challenge exams.
      13. Other duties as requested by the Director of Continuing Education.
It has been the opinion of this office that those factors which are indicative of an individual performing in a "professional educational capacity", although not required to teach a course, include the affecting of the curriculum taught at the University, directly participating in the delivery of educational programs offered by the University, and planning long and short range educational goals for students of the University. See Attorney General Opinions 94-393 and 95-113.
Based on the above job description of Mr. Carter Alpin, it is the opinion of this office that he is employed in a professional educational capacity in his position at Northwestern State University. Of primary importance to our conclusion is the fact that he is closely involved with and has a direct impact on the continuing educational program offered by the University and does not merely serve in an administrative capacity. Therefore, Mr. Carter Alpin may concurrently hold the locally elected office of Mayor of Harrisonburg, Louisiana, while at the same time being employed by Northwestern State University as the Continuing Education Site Coordinator for Concordia and Catahoula parishes.
In reference to Mr. Lee Roy Nugent, his duties and responsibilities as a bus driver include the following:
      1. Operates university buses, vans, and other vehicles on an as needed basis to provide transportation for athletic teams, students/student groups and other guests of the University.
      2. Serve as a point of contact between traveling groups and the public.
      3. Present a positive public relations image for the University.
Based on the above job description, it is the opinion of this office that Mr. Lee Roy Nugent is not employed in a professional educational capacity in his position at Northwestern State University because of his lack of involvement with the implementation of curriculum or educational programs offered by the University. While Mr. Nugent's "as needed" employment as a transporter of school affiliated groups serves an important function, for purposes of dual officeholding law, he does not fall within the statutory exemption of one who is employed in a "professional educational capacity." Thus, he may not concurrently hold the locally elected office of Chief of Police of Robeline, Louisiana, while at the same time being employed by Northwestern State University as a bus driver.
Should you have any further questions concerning these matters, please contact this office.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                               BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams